Citation Nr: 0921116	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of left shoulder injury/strain with a history of 
arthroscopy.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to June 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board received medical records and bills from the 
appellant since the issuance of the April 2006 Supplemental 
Statement of the Case (SSOC), which were accompanied by a 
waiver of the appellant's right to initial RO consideration.  
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  The medical bills and 
records deal with a right shoulder surgery the Veteran 
underwent in December 2008.  However, as the additional 
evidence is not related to the claim on appeal, there is no 
prejudice to the Veteran in proceeding with appellate review.

The Veteran has not previously filed a claim for a right 
shoulder injury, and, therefore, the Board refers this 
evidence to the RO to determine whether or not it constitutes 
a claim for service connection for a right shoulder injury.  
The Board notes that it lacks jurisdiction on such a 
potential claim until an adverse determination has been made 
and the Veteran subsequently perfects an appeal

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Veteran contends that he currently suffers from a left 
shoulder injury that his doctor recently diagnosed as a small 
tear of the supraspinatus tendon he incurred while playing in 
an organized flag football game at Camp Casey, Korea.  The 
Veteran underwent an arthroscopy to repair his superior 
labrum anterior and posterior lesion of his left shoulder in 
March 2005.  Thereafter, in October 2005, the RO granted the 
Veteran service connection for residuals of his left shoulder 
injury and assigned an evaluation of 0 percent effective 
February 20, 2005; a 100 percent  evaluation effective March 
22, 2005; and another noncompensable evaluation effective 
July 1, 2005.  

The Veteran indicated in his April 2009 brief that the 
compensation and pension examination was "stale," the 
available evidence is too old, and that his condition has 
worsened since his last examination was conducted in October 
2005, more than three years ago.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (stating 
that a veteran is entitled to a new examination after a two-
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Furthermore, the Board must consider whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of a claim for 
a higher initial rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board finds a remand is necessary in order 
to afford the veteran with a second compensation and pension 
examination to ascertain the current status of his service-
connected left shoulder disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Additionally, the Veteran contends that the RO did not comply 
with its duty to notify under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Specifically, the Veteran alleges that 
he was not provided appropriate notice for an increase in 
disability case because the RO did not notify him of the 
specific criteria he would need to prove to succeed in his 
claim.  The Veteran is correct that during the course of this 
appeal, the Court held that certain notice elements were 
required for an increased rating claim.  However, the Court 
drew a distinction between the notice requirements for a 
claim involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issue on appeal involves entitlement to a 
higher initial rating, the Board finds that no Vazquez notice 
is required.  Furthermore, in March 2005, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder, 
described the types of evidence that the Veteran should 
submit in support of his claim, and explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim in accordance with 
the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  The Federal Circuit and Court have held 
that the Veteran's claim is substantiated once service 
connection is granted so additional notice is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
finds that a remand is not warranted on this basis.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected left shoulder disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claim file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.

The examiner should describe all 
symptomatology related to the veteran's 
service-connected left shoulder disability 
to include any associated neurological 
symptomatology.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must also 
be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination as well as on repeated use 
or during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner should further provide an opinion 
regarding the impact of the Veteran's 
service-connected left shoulder disability 
on his ability to work.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected left shoulder disability and any 
other nonservice-connected disorders which 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

